SEVENTH AMENDMENT TO SECOND LIEN SENIOR TERM LOAN AGREEMENT

 

THIS SEVENTH AMENDMENT TO SECOND LIEN SENIOR TERM LOAN AGREEMENT (this “Seventh
Amendment”) is entered into as of December 7, 2009, among QUEST CHEROKEE, LLC, a
Delaware limited liability company (the “Borrower”), QUEST ENERGY PARTNERS,
L.P., a Delaware limited partnership (the "MLP"), QUEST CHEROKEE OILFIELD
SERVICE, LLC, a Delaware limited liability company ("QCOS"), STP NEWCO, INC., an
Oklahoma corporation (“STP”; STP, QCOS and MLP collectively called the
“Guarantors” and individually a “Guarantor”), ROYAL BANK OF CANADA, as
Administrative Agent and Collateral Agent for the Lenders parties to the
hereinafter defined Term Loan Agreement (in such capacities, the “Administrative
Agent” and “Collateral Agent,” respectively), KEYBANK NATIONAL ASSOCIATION, as
Syndication Agent (in such capacity, the “Syndication Agent”), SOCIÉTÉ GÉNÉRALE,
as Documentation Agent (in such capacity, the “Documentation Agent”), and the
undersigned Lenders comprising all the Lenders.

Reference is made to the Second Lien Senior Term Loan Agreement dated as of July
11, 2008 among Borrower, the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agent and the Lenders parties thereto, as
amended by a First Amendment to Second Lien Senior Term Loan Agreement dated as
of October 28, 2008, a Second Amendment to Second Lien Senior Term Loan
Agreement dated as of June 30, 2009, a Third Amendment to Second Lien Senior
Term Loan Agreement dated as of September 30, 2009, a Fourth Amendment to Second
Lien Senior Term Loan Agreement dated as of October 30, 2009, a Fifth Amendment
to Second Lien Senior Term Loan Agreement dated as of November 16, 2009 and a
Sixth Amendment to Second Lien Senior Term Loan Agreement dated as of November
20, 2009 (as amended, the “Term Loan Agreement”). Unless otherwise defined in
this Seventh Amendment, capitalized terms used herein shall have the meaning set
forth in the Term Loan Agreement; all section, exhibit and schedule references
herein are to sections, exhibits and schedules in the Term Loan Agreement; and
all paragraph references herein are to paragraphs in this Seventh Amendment.

RECITALS

A.        The Borrower, Administrative Agent, the Syndication Agent, the
Documentation Agent and Lenders desire to enter into this Seventh Amendment.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1.  Amendments. Effective as of the Seventh Amendment Effective Date
(hereinafter defined), the Term Loan Agreement is amended as follows:

 

1.1

Definitions. Section 1.01 of the Term Loan Agreement is amended as follows:

 

(a)

The following definitions are amended in their entirety to read as follows:

“Agreement means this Credit Agreement as amended by the First Amendment to
Credit Agreement, Second Amendment to Credit Agreement, Third Amendment to
Credit Agreement, Fourth Amendment to Credit Agreement, Fifth Amendment to
Credit Agreement, Sixth Amendment to Credit Agreement and Seventh Amendment to
Credit Agreement.”

 

1

 

Seventh Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------

“Maturity Date means (a) December 17, 2009 or (b) such earlier date as a result
of any acceleration pursuant to Section 8.02(a).” (b)       The following
definitions are inserted alphabetically into Section 1.01 of the Term Loan
Agreement:

“Seventh Amendment Effective Date means December 7, 2009.”

“Seventh Amendment to Credit Agreement means that certain Seventh Amendment to
Second Lien Senior Term Loan Agreement dated as of December 7, 2009, among the
Borrower, Royal Bank of Canada, as Administrative Agent, Collateral Agent and as
a Lender, KeyBank National Association, as Syndication Agent and as a Lender,
Société Générale, as Documentation Agent and as a Lender, and the Lenders party
thereto.”

Paragraph 2.  Effective Date. This Seventh Amendment shall not become effective
until the date (such date, the “Seventh Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:

(a)       this Seventh Amendment, executed by the Borrower, the Guarantors, the
Administrative Agent, the Syndication Agent, the Documentation Agent and all the
Lenders.      

Paragraph 3.  Acknowledgment and Ratification. The Borrower and the Guarantors
each (i) consent to the agreements in this Seventh Amendment and (ii) agree and
acknowledge that the execution, delivery, and performance of this Seventh
Amendment shall in no way release, diminish, impair, reduce, or otherwise affect
the respective obligations of the Borrower or any Guarantor under the Loan
Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed. The Borrower further acknowledges that it has
funded $75,000 to Capstone Advisory Group, LLC, as financial advisor to one or
more Lenders. Borrower acknowledges that such payment, together with any other
payments previously made by Borrower for financial or legal advisors to any
Lender, are for work to be performed and are not maximum amounts or limits to
the Borrower's obligation to reimburse Lenders for such costs and expenses
pursuant to Section 10.04 of the Term Loan Agreement (unless specifically so
limited or capped in any written engagement agreement with such financial or
legal advisor). Borrower further acknowledges and reconfirms its obligation
under Section 10.04 to pay or reimburse the Administrative Agent and each Lender
for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under the Term
Loan Agreement or the other Loan Documents. Borrower agrees and acknowledges
that the foregoing costs and expenses have been and will be incurred in
connection with a workout and restructuring of the Obligations under the Term
Loan Agreement. Borrower agrees that the foregoing applies also to similar
payments made by it in connection with the First Lien Credit Agreement.

Paragraph 4.  Representations. The Borrower and the Guarantors each represent
and warrant to the Administrative Agent and the Lenders that as of the Seventh
Amendment Effective Date and after giving effect to the waivers and amendments
set forth in this Seventh Amendment (a) all representations and warranties in
the Loan Documents are true and correct in all material respects as though made
on the date hereof, except to the

 

2

 

Seventh Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------

extent that any of them speak to a different specific date, and (b) no Default
or Event of Default exists.

Paragraph 5.  Expenses. The Borrower shall pay on demand all reasonable costs,
fees, and expenses paid or incurred by the Administrative Agent incident to this
Seventh Amendment, including, without limitation, Attorney Costs in connection
with the negotiation, preparation, delivery, and execution of this Seventh
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.

Paragraph 6.  Miscellaneous. This Seventh Amendment is a “Loan Document”
referred to in the Term Loan Agreement. The provisions relating to Loan
Documents in Article X of the Term Loan Agreement are incorporated in this
Seventh Amendment by reference. Unless stated otherwise (i) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (ii) headings and captions may not be
construed in interpreting provisions, (iii) this Seventh Amendment will be
construed, and its performance enforced, under New York law and applicable
federal law, (iv) if any part of this Seventh Amendment is for any reason found
to be unenforceable, all other portions of it nevertheless remain enforceable,
and (v) this Seventh Amendment may be executed in any number of counterparts
with the same effect as if all signatories had signed the same document, and all
of those counterparts must be construed together to constitute the same
document.

Paragraph 7.  ENTIRE AGREEMENT. THIS SEVENTH AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS SEVENTH AMENDMENT
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

Paragraph 8.  Parties. This Seventh Amendment binds and inures to the benefit of
the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Documentation Agent, the Lenders, and their
respective successors and assigns.

Paragraph 9.  Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this Seventh Amendment.

Paragraph 10.  Release. As additional consideration for the execution, delivery
and performance of this Seventh Amendment by the parties hereto and to induce
the Administrative Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agent, and the Lenders to enter into this Seventh Amendment, the
Borrower warrants and represents to the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Documentation Agent, and the Lenders that no
facts, events, statuses or conditions exist or have existed which, either now or
with the passage of time or giving of notice, or both, constitute or will
constitute a basis for any claim or cause of action against the Administrative
Agent, the Collateral Agent, the Syndication Agent, the Documentation Agent, or
any Lender or any defense to (i) the payment of Obligations under the Term Notes
and/or the Loan Documents, or (ii) the performance of any of its obligations
with respect to the Term Notes and/or the Loan Documents. In the event any such
facts, events, statuses or conditions exist or have existed, Borrower
unconditionally and irrevocably hereby RELEASES, RELINQUISHES and forever
DISCHARGES Administrative Agent, the Collateral Agent, the Syndication Agent,
the Documentation Agent, and the Lenders, as well as their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, of and from any and all claims, demands, actions and causes of
action of any and every kind or character, past or present, which Borrower may
have against any of them or their predecessors, successors,

 

3

 

Seventh Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------

assigns, agents, officers, directors, shareholders, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim for usury or to pursue any cause of action based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of any of them, and their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable Law.

Paragraph 11.   Effectiveness of Facsimile Documents and Signatures. This
Seventh Amendment may be transmitted and/or signed by facsimile. The
effectiveness of any such signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Documentation Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

The parties hereto have executed this Seventh Amendment in multiple counterparts
to be effective as of the Seventh Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

4

 

Seventh Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Seventh
Amendment to be duly executed as of the Seventh Amendment Effective Date.

 

 

BORROWER:

 

 

 

QUEST CHEROKEE, LLC,

 

as Borrower

 

 

 

By:

/s/ David C. Lawler

 

 

 

David C. Lawler,

 

 

 

President

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

QUEST ENERGY PARTNERS, L.P.,

 

as a Guarantor

 

 

 

By:

QUEST ENERGY GP, LLC,

 

 

Its General Partner

 

 

 

 

 

By:

/s/ David C. Lawler

 

 

 

 

David C. Lawler,

 

 

 

 

President

 

 

 

 

 

QUEST CHEROKEE OILFIELD SERVICE, LLC,

 

as a Guarantor

 

 

 

By:

QUEST CHEROKEE, LLC,

 

 

Its Sole Member

 

 

 

 

 

By:

/s/ David C. Lawler

 

 

 

 

David C. Lawler,

 

 

 

 

President

 

 

 

 

 

STP NEWCO, INC.,

 

as a Guarantor r

 

 

 

By:

/s/ David C. Lawler

 

 

 

David C. Lawler,

 

 

 

President and Chief Executive Officer

 

 

Signature Page 1

Seventh Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------



 

AGREED TO AS OF THE SEVENTH

 

AMENDMENT EFFECTIVE DATE:

ADMINISTRATIVE AGENT:

 

 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

By:

/s/ Susan Khokher

 

 

Name: Susan Khokher

 

 

Title: Manager, Agency

 

 

Signature Page 2

Seventh Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------



 

AGREED TO AS OF THE SEVENTH

 

AMENDMENT EFFECTIVE DATE:

L/C ISSUER AND LENDER:

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

and L/C Issuer

 

By:

/s/ Leslie P. Vowell

 

 

Leslie P. Vowell

 

 

Attorney-in-Fact

 

 

Signature Page 3

Seventh Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------



 

AGREED TO AS OF THE SEVENTH

 

AMENDMENT EFFECTIVE DATE:

KEYBANK NATIONAL ASSOCIATION,

 

as Syndication Agent and a Lender

 

 

 

By:

/s/ Robert F. Pollis, Jr.

 

 

Name:

Robert F. Pollis, Jr.

 

 

Title:

Senior Vice President

 

 

Signature Page 4

Seventh Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------



 

AGREED TO AS OF THE SEVENTH

 

AMENDMENT EFFECTIVE DATE:

SOCIÉTÉ GÉNÉRALE, as Documentation Agent and

 

a Lender

 

 

 

By:

/s/ Stephen W. Warfel

 

 

Name:

Stephen W. Warfel

 

 

Title:

Managing Director

 

 

Signature Page 5

Seventh Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------



 

AGREED TO AS OF THE SEVENTH

 

AMENDMENT EFFECTIVE DATE:

AMEGY BANK, N.A., as a Lender

 

 

 

By:

/s/ Terry Owen McCarter

 

 

Name:

Terry Owen McCarter

 

 

Title:

Senior Vice President

 

 

 

 

Signature Page 6

Seventh Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



 